Campbell J.
The complaint made in this cause is that the respondents without any public notice, met and removed a school house site. In their return they admit this and say they acted on the request in writing of a majority of the voters in the district.
In the matter of John J. Passage and others v. the same .respondents, just decided, we'held that notice was necessary to making a meeting valid. But the other question is material and we therefore proceed to dispose of it to prevent further irregularities.
The location and change of sites for school houses must usually be made by a vote of two thirds of the voters present at a district meeting. 1 G. L. § 2,262. The reason for this is obvious, as all such votes may create a burden on the district, and it is proper that the ‘people should *333have a voice in such matters. It is only when the inhabitants cannot agree in establishing any site at all, that the inspectors are allowed to fix one. And any site which the inspectors have thus adopted may be changed by them on the written request of a majority of the qualified voters of the district. § 2,268 as amended by laws of 1861, p. 286. There is no power whatever to interfere with what has been agreed upon by the people themselves.
The whole action of the Board was beyond their jurisdiction and must be quashed.
The other Justices ooncurred.